Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .


DETAILED ACTION
This action is in response to the filing of 2-19-2021. Claims 1-2 and 4-18 are pending and have been considered below:

Claim Interpretation
The following is a quotation of 35 U.S.C. 112(f):
(f) Element in Claim for a Combination. – An element in a claim for a combination may be expressed as a means or step for performing a specified function without the recital of structure, material, or acts in support thereof, and such claim shall be construed to cover the corresponding structure, material, or acts described in the specification and equivalents thereof. 

The following is a quotation of pre-AIA  35 U.S.C. 112, sixth paragraph:
An element in a claim for a combination may be expressed as a means or step for performing a specified function without the recital of structure, material, or acts in support thereof, and such claim shall be construed to cover the corresponding structure, material, or acts described in the specification and equivalents thereof.


The claims in this application are given their broadest reasonable interpretation using the plain meaning of the claim 
As explained in MPEP § 2181, subsection I, claim limitations that meet the following three-prong test will be interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph:
(A)	the claim limitation uses the term “means” or “step” or a term used as a substitute for “means” that is a generic placeholder (also called a nonce term or a non-structural term having no specific structural meaning) for performing the claimed function; 
(B)	the term “means” or “step” or the generic placeholder is modified by functional language, typically, but not always linked by the transition word “for” (e.g., “means for”) or another linking word or phrase, such as “configured to” or “so that”; and 
(C)	the term “means” or “step” or the generic placeholder is not modified by sufficient structure, material, or acts for performing the claimed function. 

Absence of the word “means” (or “step”) in a claim creates a rebuttable presumption that the claim limitation is not to be treated in accordance with 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph. The presumption that the claim limitation is not interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, is rebutted when the claim limitation recites function without reciting sufficient structure, material or acts to entirely perform the recited function. 
Claim limitations in this application that use the word “means” (or “step”) are being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, except as otherwise indicated in an Office action. Conversely, claim limitations in this application that do not use the word “means” (or “step”) are not being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, except as otherwise indicated in an Office action.


Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claims 1-2, 4-14 and 17-18 is/are rejected under 35 U.S.C. 103 as being unpatentable over Girgensohn et al. (“Girgensohn” 20090313267 A1) in view of Chaudhri et al. (“Chaudhri” 20080307364 A1),  Robertson et al. (“Robertson” 6968511 B1) and Weisscher et al. (“Weisscher” 20100130261 A1).

Claim 1: Girgensohn discloses an information processing apparatus comprising:
a first display controller configured to perform control
to display plural pieces of data acquired (Paragraph 10; neighborhood relates to file stacks), and
a second display controller configured to perform control to cause a change in the region display on the common screen in accordance with a first operation with respect to data displayed on the common screen (Paragraph 54; add/remove from stack provide new stacks).
Girgensohn may not explicitly disclose stored in plural storage regions in a memory on one common screen,
to display: (i) a region display that shows the region in which each of the plural pieces of data is stored in memory and (ii) a button, on the common screen, nor
a controller configured to perform control to reflect, in the storage regions in the memory, the change in the storage region display in response to a second operation received after the control to cause the change in the storage region display is performed; 
Chaudhri is provided because it also provides a cluster layout that relates to storage regions (i.e. folders)(Figures 16b and 17 and Paragraphs 175-177), further a display controller allows stacks to be moved within the common space, added, adjusted  or combined based on received inputs (Paragraphs 110-115). It is understood that the actions would be represented through a plurality of inputs.  
Therefore it would have been obvious to one having ordinary skill in the art before the effective filing date of the claimed invention to combine elements according to known methods to yield predictable results and provide storage region layouts (i.e. folders) and multiple inputs that modify the storage region in Girgensohn as taught by Chaudhri. One would have been motivated to provide the functionality in order to expand browse capabilities beyond files along with presentation expansion ensuring additional levels of interaction.  
Girgensohn provides a utility for clustering queries, and therefore Robertson is provided because it also provides a cluster layout that relates to storage regions (i.e. files)(Figures 18-19 and Column 18, Lines 12-52), further a display controller allows the system to change a storage region with respect to the common space (Column 18, Lines 61-64). 
Therefore it would have been obvious to one having ordinary skill in the art before the effective filing date of the claimed invention to apply a known technique to a known device for improvement to provide the storage layout and modification in Girgensohn as taught by Robertson. One would have been motivated to provide the functionality in order to deliver additional browse capability ensuring a management of screen real estate for the most effective presentation.  
Girgensohn may not explicitly disclose a storage region and a button; display storage region change without reflecting the change in the storage region display in the storage regions in the memory; and reflect change in storage region, a second operation being a user operation of the button
Weisscher is provided because it also provides a layout that provides storage regions (local and server) (Figure 3) further the system allows manipulation of elements that are placed into locations that represent a website/storage area. The layout is presented with a preview of a modified configuration of elements that are not stored/saved at the specified location until user selects save button (Figure 4 Paragraph 42). The manipulation of elements found in the modified Girgensohn could utilize similar functionality found in Weisscher modification and provide confirmation through the save capability. 
Therefore it would have been obvious to one having ordinary skill in the art before the effective filing date of the claimed invention to combine elements according to known methods to yield predictable results and allow for modifications to storage areas and confirm with a save option in Girgensohn as taught by Weisscher. One would have been motivated to provide the functionality in order to ensure user input through a confirmation, thereby protecting from erroneous modifications which will improve user experience.  
Claims 17 and 18 are similar in scope to claim 1 and therefore under the same rationale. 
Claim 2: Girgensohn, Chaudhri, Robertson and Weisscher disclose an information processing apparatus according to claim 1, wherein the first display controller displays symbolic figures of the data on the common screen while maintaining a state where the data is stored in the storage regions (Girgensohn: Figure 3 and Paragraphs 54-56; thumbnails and neighborhoods represent state and where stacks fall).
Claim 4: Girgensohn, Chaudhri, Robertson and Weisscher disclose an information processing apparatus according to claim 3, wherein the specific timing is a timing at which a user instructs the completion of the first operation (Robertson: Column 5, Lines 46-62 and Column 11, Lines 56-60) threshold provides a specific timing in that an item can be moved but until the time that it reaches the threshold distance no action will execute.
Claim 5: Girgensohn, Chaudhri, Robertson and Weisscher disclose an information processing apparatus according to claim 1, wherein the storage region display differs in a display form for each storage region (Girgensohn: Figure 3 and Robertson: Figure 8). Regions differ in size and cluster makeup (plurality of content items presented).
Claim 6: Girgensohn, Chaudhri, Robertson and Weisscher disclose an information processing apparatus according to claim 1, wherein the storage region display is to group and display for each storage region (Girgensohn: Figure 3 and Robertson: Figure 8 and Column 18, Lines 12-52). Different regions presented (Robertson provides storage regions).
Claim 7: Girgensohn, Chaudhri, Robertson and Weisscher disclose an information processing apparatus according to claim 6, wherein the storage regions different from each other are displayed at different positions on the common screen as groups different from each other (Girgensohn: Figure 3 and Robertson: Figure 8; displayed at different positions).
Claim 8: Girgensohn, Chaudhri, Robertson and Weisscher disclose an information processing apparatus according to claim 1, wherein the first operation is movement of the data on the common screen, and the second display controller changes the storage region display on the common screen in accordance with a position of the data after the movement (Robertson: Column 5, Lines 3-22 and Column 18, Lines 61-64 and Chaudhri: Paragraphs 111-115; movement of stacks). 
Claim 9: Girgensohn, Chaudhri, Robertson and Weisscher disclose an information processing apparatus according to claim 8, wherein the storage region display is to group and display for each storage region, and in a case where there is no grouped display at the position of the data after the movement, the second display controller displays a new group so that the new group includes the data to be moved (Robertson: Column 6, Lines 1-3 and Column 7, Lines 37-40; import item and create new cluster).
Claim 10: Girgensohn, Chaudhri, Robertson and Weisscher disclose an information processing apparatus according to claim 9, wherein in a case where the data to be moved is further moved to a vicinity of a group to which the data to be moved belongs before the movement after the new group is displayed, the second display controller integrates the new group into the group to which the data belongs before the movement (Robertson: Column 4, Lines 42-67; items can be unclustered and standalone or if a distance threshold is meet integrate in a cluster grouping). 
Claim 11: Girgensohn, Chaudhri, Robertson and Weisscher disclose an information processing apparatus according to claim 8, wherein the storage region display is to group and display for each storage region, and in a case where there is grouped display at the position of the data after the movement, the second display controller releases the group in which the data to be moved is grouped before the movement and displays the data to be moved as the same group as the group grouped at the position of the data after the movement (Robertson: Column 4, Lines 42-67; items can be unclustered and standalone or if a distance threshold is meet integrate in a cluster grouping). 
Claim 12: Girgensohn, Chaudhri, Robertson and Weisscher disclose an information processing apparatus according to claim 8, wherein the storage region display is to group and display for each storage region, and in a case where there is grouped display at the position of the data after the movement, the second display controller reduces and displays the group display grouped before the movement to be smaller than that before the movement, and enlarges and displays the group display grouped at the position of the data after the movement to be larger than that before the movement (Girgensohn: Column 5, Line 52-Column 6, Line 14; scaling performed when additional clusters to be added).
Claim 13: Girgensohn, Chaudhri, Robertson and Weisscher disclose an information processing apparatus according to claim 8, wherein
the storage region display is to group and display for each storage region, and in a case where there are other data at the position of the data after the movement, the second display controller bundles the data to be moved with the other data, and displays the data to be moved as the same group with the other data (Girgensohn: Column 5, Lines 3-22; clusters moved as a bundle).
Claim 14: Girgensohn, Chaudhri, Robertson and Weisscher disclose an information processing apparatus according to claim 1, wherein
the storage region display is to group and display for each storage region, and in a case where bundled data is separated from each other by the first operation, the second display controller separates the bundled data and displays the separated data as the same group (Girgensohn: Paragraphs 54-55; neighborhoods form unions (separated but linked) with similar content and Chaudari: Paragraph 115; consolidated stacks).

Claims 15-16 is/are rejected under 35 U.S.C. 103 as being unpatentable over Girgensohn et al. (“Girgensohn” 20090313267 A1), Chaudhri et al. (“Chaudhri” 20080307364 A1), Robertson et al. (“Robertson” 6968511 B1) and Weisscher et al. (“Weisscher” 20100130261 A1) in further view of Vronay et al. (“Vronay” 20060048076 A1).
Claim 15: Girgensohn, Chaudhri, Robertson and Weisscher disclose an information processing apparatus according to claim 1, but may not explicitly disclose further comprising:
a third display controller configured to perform control to display the storage region display before the first operation on the common screen. Vronay provides a first and second display and further details a return to a previous carousel (Vronay: Figure 11 and Paragraph 64). Therefore it would have been obvious to one having ordinary skill in the art before the effective filing date of the claimed invention to apply a known technique to a known device ready for improvement by providing a return operation in Girgensohn. One would have been motivated to provide the functionality in order to add to the navigational capability ensuring a user has access to a desired layout.  
Claim 16: Girgensohn, Chaudhri, Robertson, Weisscher and Vronary disclose an information processing apparatus according to claim 15, wherein the second display controller returns the storage region display on the common screen to the storage region display before the first operation in accordance with a restoration operation (Vronay: Figure 11 and Paragraph 64). There is provided a first and second display and further details a return to a previous carousel. 

Response to Arguments
Applicant's arguments have been fully considered and Weisscher is relied upon to show movement within regions that is not reflected in memory until a button is utilized. 
Regarding the remarks, applicant has not provided explicit definitions of what the storage region of a common space requires (i.e. storage regions for a local disk or remote database).  
Therefore Examiner believes it is reasonable to consider regions in an interface for a computer system where objects are moved/relocated as storage/memory regions. The areas within a computer system all have some storage mapping in order to be located and accessed for presentation. These locations can include a desktop region, toolbar regions, stacks, folders, albums, clusters, etc. 
Applicant argues that Chaudhri does not disclose that stacks can be added, adjusted or combined. Examiner respectfully disagrees (See paragraphs 112 and 115-116).
Further, the moving of graphical items to different locations/clusters/regions/stacks is seen as a combinable feature between references because the high level functionality revolves around content items being moved/manipulated in order to be placed in modified locations (storage area as explained above). 









Conclusion

The prior art made of record and not relied upon is considered pertinent to applicant's disclosure. 

6243724 B1 MANDER ET AL. Method and apparatus for organizing information in a computer system; FIGURE 13B


Applicant's amendments necessitated the new ground(s) of rejection presented in this office action. Accordingly, THIS ACTION IS MADE FINAL. Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the mailing date of this final action.
Any inquiry concerning this communication or earlier communications from the examiner should be directed to SHERROD L KEATON whose telephone number is (571)270-1697.  The examiner can normally be reached on MONDAY -FRIDAY 9:30-5.
If attempts to reach the examiner by telephone are unsuccessful, the examiner's supervisor, Scott Baderman can be reached on 571-272-3644. The fax phone number for the organization where this application or proceeding is assigned is 571-273-3800.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.

/SHERROD L KEATON/      Primary Examiner, Art Unit 2142 
5-6-2021